In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Dutchess County (Sammarco, J.), dated July 17, 2007, which, after a hearing, inter alia, extended the appellant’s placement until July 7, 2008.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appeal must be dismissed as academic because the order appealed from expired by its own terms on July 7, 2008 (see Matter of Amalek C., 50 AD3d 1031 [2008]). Fisher, J.E, Balkin, McCarthy and Chambers, JJ., concur.